TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 24, 2021



                                      NO. 03-19-00225-CR


                                  Blake Neil Sissel, Appellant

                                                 v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.